DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-22 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/17/20 was filed after the mailing date of the Claims on 11/17/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 8-9 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Please note, all the limitations from 8-9 or 21-22 has to be incorporated into all the independent claims to place the application in condition for allowance.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a) Claim 1, lines 6-7 recites “the application variants, when given a non-malicious input, each produce a same output”. 
Claim 10, lines 6-7 recites “the application variants, when given a non-malicious input, each produce the same output”. 
Claim 16, lines 7 recites “the application variants, when given a non-malicious input, each produce a same output”. 
While there are application variants and produce a same output given a same input (e.g. para 0033), there is no support of any application variant when given a non-

b) Claim 1, lines 10-12 recite “(ii) time delayed versions of the application variants that have operated on prior inputs provided to the application variants and have not operated on the input”, is not supported in the original disclosure. 
Claim 10, lines 10-11 recite “maintaining time delayed versions of the application variants that have operated on prior inputs provided to the application variants and have not operated on the input”. 
Claim 16, lines 3-5 recite (ii) time delayed versions of the application variants that have operated on prior inputs provided to the application variants and have not operated on the input”, is not supported in the original disclosure. 
Although there are discussions of time delayed which relates to hot swap, subset of time delay, and time delay input (e.g. para: 0058-0064, 0072-0073 ), there fails to suggest time delayed versions of the application variants that have operated on prior inputs provided to the application variants and have not operated on the input to support claims 1, 10, and 16.

c) Claim 1, lines 16-17 recite “in place of the application variants” (from determining the input corresponds to a malicious and executing the time delayed version of the application variants) is not supported in the original disclosure. The disclosure suggests execution of time delayed version of the application variants but do not suggest execution of application variants in place of the application variants. 

Claim 16, line 18 recite “in place of the application variants” (from determining the input corresponds to a malicious input and executing the time delayed version of the application variants) is not supported in the original disclosure. 
While there is determining input corresponds to malicious input and time delayed version of the application variants, there fails to execute the time delayed version of the application variants in place of the application variants per se.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	Claims 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wichmann, et al. [US 20170068804] in view of Schmidt [US 2015/0287050].
Claim 1:	Jaladi teaches a system for cyber resilient application execution, the system comprising: 
one or more memory devices including a plurality of instruction sets corresponding to respective application variants stored thereon, one of the application variants including an unmodified version of an application, one of the application variants including a modified version of the application, the application variants, when given a non-malicious input [**as rejected under a secondary reference, discussion below], each produce a same output, the modified version of the application including the application altered to be resistant to a specified type of cyberattack;  [Ref1: 0043-0045; Multiple identical variants may be provided, but also be modified. The individual variants are preferably responsible for processing different input parameters or state values, wherein said variants only apply to these input parameters or state values and lead to a correct result in the execution. The selection of the variant used in the program sequence preferably depends on the input parameter or state value. See also 0058-0060] 
processing circuitry to simultaneously execute [**as rejected under a secondary reference, discussion below] (i) the application variants based on a same input, and generate an output [Ref1: 0046; The variants of the individual function blocks may be altogether functionally identical to the original function block or only for subranges of the possible inputs. Other examples, 0102-0103] and (ii) time delayed versions of the application variants that have operated on prior inputs provided to the application variants and have not operated on the input; and   [Ref1: 0024, 0048-0049; “time delayed” can be given the broadest reasonable (BRI) as different or various time periods or sequencing . As such executing multiple application variants or selection of different variants (e.g. variant 1, variant 2, variant 3) suggest executing time delayed versions of the application variants as the application variants are selected at different times per se. Another example of time delayed- 0074-0076, 0081, 0088, 0096; variants invoked by calls or different executions]
a monitor to compare output from each of the application variants, and in response to detecting that the output from an application variant of the application variants is not equal to the output from other application variants of the application variants [Ref1: 0062-0064], determining the input corresponds to a malicious input [Ref1: 0038, 0055; incorrect variant shows the variant is not equal to other variants, which leads to hacker’s use or malicious input] and executing the time delayed [Ref1: 0024] version of the application variants in place of the application variants. [Ref1: 0060, 0086-0088; “time delayed…in place of variants” can be given the BRI as invoking a function block that is never invoked by the computer program or only invoked at a different time or from a different address]
Ref1 teaches processing circuitry to execute (i) the application variants based on a same input, and generate an output and (ii) time delayed versions of the application variants that have operated on prior inputs provided to the application variants and have not operated on the input [Ref1: 0046, 0102-0103]. The claimed “time delayed” can be given the broadest reasonable (BRI) as different or various time periods or sequencing. As such executing multiple application variants or selection of different variants (e.g. variant 1, variant 2, variant 3) suggest executing time delayed versions of the application variants as the application variants are selected at different times per se [Ref1: 0048-0049]. Other examples of time delayed where variants invoked by calls or 
Schmidt discloses implementations may identify a test scenario associated with an application where the identified test scenario may include multiple variant definitions, each including at least one variation in the application. The test scenario may also include at least one behavior condition to be measured, and a balancing strategy defining how to direct requests to different application variants. Multiple application variants, each corresponding to one of the variant definitions, may be initiated. Each variant includes a variation included in the variant definition. An effect is then determined of each variation in the application on the behavior condition included in the test scenario based on logging data associated with the plurality of application variants [Schmidt: 0011]. Schmidt discloses providing a generic framework for testing large scale applications (e.g., cloud applications), split testing may be performed more easily than previous techniques, which generally required the tests to developed and implemented individually. Further, by providing a direct comparison between different application variants executing simultaneously, the effects of various changes can be identified more quickly and accurately than with prior techniques [Schmidt: 0012]. As such, Schmidt obviously suggests non-malicious input as the variants disclosed in Schmidt are for testing various variants that are executing simultaneously. Thus, motivation to include “non-malicous input” and “to simultaneously execute (i) the application variants” would allow identification of various changes quickly and accurately.
 Claim 10:	Jaladi teaches at least one non-transitory machine-readable medium including instructions that, when executed by processing circuitry, cause the processing circuitry to perform operations comprising: 
comparing output from each of a plurality of application variants generated in response to a same input [Ref1: 0046; The variants of the individual function blocks may be altogether functionally identical to the original function block or only for subranges of the possible inputs. Other examples, 0102-0103], one of the application variants including an unmodified version of an application, and one or more of the application variants including a modified version of the application, the application variants, when given a non-malicious input [**as rejected under a secondary reference, discussion below], each produce a same output the modified version of the application including the application altered to be resistant to a specified type of cyberattack; and [Ref1: 0043-0045; Multiple identical variants may be provided, but also be modified. The individual variants are preferably responsible for processing different input parameters or state values, wherein said variants only apply to these input parameters or state values and lead to a correct result in the execution. The selection of the variant used in the program sequence preferably depends on the input parameter or state value. See also 0058-0060] 
maintaining time delayed versions of the application variants that have operated on prior inputs provided to the application variants and have not operated on the input; [Ref1: 0024, 0048-0049; “time delayed” can be given the broadest reasonable (BRI) as different or various time periods or sequencing . As such executing multiple application variants or selection of different variants (e.g. variant 1, variant 2, variant 3) suggest executing time delayed versions of the application variants as the application variants are selected at different times per se. Another example of time delayed- 0074-0076, 0081, 0088, 0096; variants invoked by calls or different executions]
in response to detecting that the output from an application variant of the application variants is not equal to the output from other application variants of the application variants [Ref1: 0062-0064], determining the input corresponds to a malicious input [Ref1: 0038, 0055; incorrect variant shows the variant is not equal to other variants, which leads to hacker’s use or malicious input] and causing execution of the time delayed version of the application in place of the application variants. [Ref1: 0060, 0086-0088; “time delayed…in place of variants” can be given the BRI as invoking a function block that is never invoked by the computer program or only invoked at a different time or from a different address]
Ref1 teaches processing circuitry to execute (i) the application variants based on a same input, and generate an output and (ii) time delayed versions of the application variants that have operated on prior inputs provided to the application variants and have not operated on the input [Ref1: 0046, 0102-0103]. The claimed “time delayed” can be 
Schmidt discloses implementations may identify a test scenario associated with an application where the identified test scenario may include multiple variant definitions, each including at least one variation in the application. The test scenario may also include at least one behavior condition to be measured, and a balancing strategy defining how to direct requests to different application variants. Multiple application variants, each corresponding to one of the variant definitions, may be initiated. Each variant includes a variation included in the variant definition. An effect is then determined of each variation in the application on the behavior condition included in the test scenario based on logging data associated with the plurality of application variants [Schmidt: 0011]. Schmidt discloses providing a generic framework for testing large scale applications (e.g., cloud applications), split testing may be performed more easily than previous techniques, which generally required the tests to developed and implemented individually. Further, by providing a direct comparison between different application variants executing simultaneously, the effects of various changes can be identified more quickly and accurately than with prior techniques [Schmidt: 0012]. As such, Schmidt 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schmidt with Ref1 to teach “non-malicous input” for the reason to quickly and accurately identify various changes in variants.Claim 11:  See Ref1: 0062, 0088; discussing the non-transitory machine-readable medium of claim 10, wherein the operations further comprise: receiving execution data including one or more of (1) a branch trace sequence indicating consecutive branches and whether the branches were taken by the application variants, (2) a function sequence indicating consecutive function calls by the application variants, and (3) a functional sequence indicating consecutive application states of the application variants; and comparing the execution data corresponding to each of the application variants, and in response to detecting that the execution data from an application variant of the application variants is not equal to the execution data from other application variants of the application variants [0064-0066], (1) executing a time delayed version of the application variants or (2) restoring the application variants to a known good operating state. [Jaladi: 0070, 0074; Examiner notes the claim broadly limits the choice of (1) or (2), where both limitations are not required basing on the “or” limitation]Claim 12:  See Ref1: 0062; discussing the non-transitory machine-readable medium of claim 11, wherein the execution data includes the branch trace sequence indicating consecutive branches and whether the branches were taken. Claim 13:  See Ref1: 0024, 0092; discussing the non-transitory machine-readable Claim 16:	Jaladi teaches a method for cyber resilient application execution, the method comprising: 
executing (i) application variants based on a same input [Ref1: 0046; The variants of the individual function blocks may be altogether functionally identical to the original function block or only for subranges of the possible inputs. Other examples, 0102-0103]   , and (ii) time delayed versions of the application variants that have operated on prior inputs provided to the application variants and have not operated on the input [Ref1: 0024, 0048-0049; “time delayed” can be given the broadest reasonable (BRI) as different or various time periods or sequencing . As such executing multiple application variants or selection of different variants (e.g. variant 1, variant 2, variant 3) suggest executing time delayed versions of the application variants as the application variants are selected at different times per se. Another example of time delayed- 0074-0076, 0081, 0088, 0096; variants invoked by calls or different executions], one of the application variants corresponding to an unmodified version of an application and one or more of the application variants including a modified version of the the application variants, **when given a non-malicious input [**as rejected under a secondary reference, discussion below], each produce a same output, the modified versions of the application including the application altered to be resistant to different respective types of cyberattacks; [Ref1: 0043-0045; Multiple identical variants may be provided, but also be modified. The individual variants are preferably responsible for processing different input parameters or state values, wherein said variants only apply to these input parameters or state values and lead to a correct result in the execution. The selection of the variant used in the program sequence preferably depends on the input parameter or state value. See also 0058-0060] 
receiving, from processor trace circuitry, execution data including one or more of (1) a branch trace sequence indicating consecutive branches and whether the branches were taken, (2) a function sequence indicating consecutive function calls [Ref1: 0024, 0092], and (3) a functional sequence indicating consecutive application states; 
comparing the execution data corresponding to each of the application variants; and in response to detecting that the execution data from an application variant of the application variants is not equal to the execution data from other application variants of the application variants [Ref1: 0062-0064], determining the input corresponds to a malicious input [Ref1: 0038, 0055; incorrect variant shows the variant is not equal to other variants, which leads to hacker’s use or malicious input.] and executing the time delayed [Ref1: 0024] version of the application variants in place of the application variants. [Ref1: 0060, 0086-0088; “time delayed…in place of variants” can be given the BRI as invoking a function block that is never invoked by the computer program or only invoked at a different time or from a different address]

Schmidt discloses implementations may identify a test scenario associated with an application where the identified test scenario may include multiple variant definitions, each including at least one variation in the application. The test scenario may also include at least one behavior condition to be measured, and a balancing strategy defining how to direct requests to different application variants. Multiple application variants, each corresponding to one of the variant definitions, may be initiated. Each variant includes a variation included in the variant definition. An effect is then determined of each variation in the application on the behavior condition included in the test scenario based on logging data associated with the plurality of application variants [Schmidt: 0011]. Schmidt discloses providing a generic framework for testing large scale applications (e.g., cloud applications), split testing may be performed more easily than 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schmidt with Ref1 to teach “non-malicous input” for the reason to quickly and accurately identify various changes in variants.Claim 17:  See Ref1: 0088; discussing the method of claim 16, wherein the execution data includes the branch trace sequence indicating consecutive branches and whether the branches were taken. Claim 18:  See Ref1: 0024, 0092; discussing the method of claim 16, wherein the execution data includes the function sequence indicating consecutive function calls. Claim 19:  See Ref1: 0045; discussing the method of claim 16, wherein the execution data includes the functional sequence indicating consecutive application states. Claim 20:  See Ref1: 0045, 0062-0064; discussing the method of claim 16, wherein, in response to detecting that the execution data from the application variant of the application variants is not equal to the execution data from other application variants of the application variants, the method includes restoring the application variants to a known good operating state.  

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435